Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of September 18, 2006 (the “Effective Date”),
between INFOLOGIX INC., a Delaware corporation (the “Company”), and JOHN A.
ROBERTS (“Employee”).

BACKGROUND

WHEREAS the Company provides enterprise mobile wireless solutions and support to
the healthcare, pharmaceutical, retail, transportation, travel and
entertainment, supply chain/logistics, manufacturing and financial markets,
which solutions include, without limitation, the design, development and
manufacture of products, RFID and other software and proprietary systems, and
systems integration services (the “Business”); and

WHEREAS the Company desires to employ Employee, and Employee desires to enter
into the employ of the Company, on the terms and conditions contained in this
Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agree­ments contained in this Agreement and intending to be legally bound, the
parties hereto agree as follows:

SECTION 1.         CAPACITY AND DUTIES

1.1        Employment; Acceptance of Employment.  The Company employs Employee
and Employee accepts employment by the Company for the period and upon the terms
and conditions set forth below.

1.2        Capacity and Duties.

(a)   Employee shall be employed by the Company generally as its Chief Financial
Officer and, subject to the supervision of the Chief Executive Officer, shall
perform such duties and shall have such authority consis­tent with his position
as may from time to time be specified by the Chief Executive Officer.  Employee
shall report directly to the Chief Executive Officer and shall perform his
duties for the Company principally from the Company’s headquarters, except for
periodic travel that may be necessary or appropriate in connection with the
performance of Employee’s duties set forth in this Agreement.

(b)   Employee shall devote his full working time, energy, skill and best
efforts to the performance of his duties set forth in this Agreement, in a
manner which will faithfully and dili­gently further the business and interests
of the Company and its affiliates (as defined below) and shall not be employed
by or participate or engage in or be a part of in any manner the man­age­ment or
operation of any business enter­prise other than the Company and its


--------------------------------------------------------------------------------




affiliates without the prior written consent of the Board, which consent may be
granted or withheld in its sole discretion; provided, however, that Employee may
devote a reasonable amount of time to civic, community or charitable activities
and, with the prior written approval of the Board, serve as a director of other
corporations.  For purposes of this Agreement, “affiliate” means any person or
entity which is a subsidiary of, controlling or controlled by or under common
control with the Company.

SECTION 2.         TERM OF EMPLOYMENT

2.1        Term.  The term (the “Term”) of Employee’s employment with the
Company shall commence on the Effective Date and continue until December 31,
2008, unless earlier terminated as provided below.

SECTION 3.         COMPENSATION

3.1        Basic Compensation.

As compensation for Employee’s services, the Company shall pay to Employee a
salary at the annual rate of $215,000 (the “Base Salary”) (prorated on the basis
of the actual days of employment) payable in periodic install­ments in
accordance with the Company’s regular payroll practices in effect from time to
time or at such higher annual rate as the Board shall from time to time
determine in its sole discretion.

3.2        Incentive Compensation; Stock Options.  During the Term, the Employee
shall be entitled participate in the Incentive Compensation Plan set forth on
Exhibit A. The Employee will also be granted options to purchase 300,000 shares
of Common Stock (post a contemplated 1:25,000 stock split by the Company) at an
exercise price of per share equal to the fair market value of a share of Common
Stock as determined in good faith by the Board of Directors. Employee shall be
eligible to receive stock option grants and/or other long-term or equity
compensation from time to time, in the discretion of the Company’s Board of
Directors, consistent with the terms of the Company’s long-term and equity
compensation plans, as they may be amended from time to time.

3.3        Employee Benefits.  In addition to the compen­sation provided for in
Sections 3.1 and 3.2, Employee and his dependents shall be entitled during the
Term of his employment to partici­pate in the Company’s medical, dental, life
insurance and disability insurance plans and 401(k) plan and such other of the
Company’s employee benefit plans and benefit programs as may from time to time
be provided for other employees of the Company whose duties, responsibilities,
and compensation are reasonably comparable to those of Employee, and shall be
consistent with the benefits presently provided by the Company to the Employee. 
During the Term of Employee’s Employment, the Company shall procure and pay for
a long-term disability insurance policy for Employee with coverage in an amount
equal to 60% of Employee’s Base Salary and a waiting period for disbursement of
benefits not to exceed 90 days.

2


--------------------------------------------------------------------------------




3.4        Vacation.  Employee shall be entitled to a vacation of four weeks
during each calendar year during the Term of his employment, during which time
his com­pensation shall be paid in full.

3.5        Expense Reimbursement.  During the Term of Employee’s employment, the
Company shall reimburse Employee for all rea­sonable travel and entertainment
expenses incurred by him in connection with the performance of his duties in
accordance with the Company’s policies and procedures as in effect from time to
time upon receipt of itemized vouchers and such other supporting information as
the Company may reasonably require.

3.6        Automobile.  During the Term of Employee’s employment, the Company
shall provide Employee with a monthly automobile allowance of $700.00 and shall
reimburse him for all expenses reason­ably incurred by him for the mileage of
such automobile when used in connection with the performance of his duties in
accordance with the Company’s regular reimbursement policies as in effect from
time to time upon receipt of itemized vouchers and such other supporting
information as the Company may reasonably require.

3.7        Other Perquisites.  During the Term of Employee’s employment, the
Company shall reimburse Employee for all cell phone charges incurred by him in
connection with the performance of his duties in accordance with the Company’s
regular reimbursement policies as in effect from time to time upon receipt of
itemized vouchers and such other supporting information as the Company may
reasonably require.

SECTION 4.         TERMINATION OF EMPLOYMENT

4.1        Death of Employee.  Employee’s employment with the Company shall
immediately terminate upon his death, upon which the Company shall not
thereafter be obligated to make any further payments other than amounts
(including salary, bonuses, expense reimbursement, etc.) accrued as of the date
of Employee’s death.

4.2        Disability of Employee.  If Employee, in the reasonable opinion of a
physician selected by the Company/the Board is or has been substantially unable,
due to his physical, mental or emotional illness or condition, to substantially
perform his duties for a period of 16 consecutive weeks in any consecutive 18
month period or is deemed disabled under the Company’s disability insurance
policy then in effect, then the Company shall have the right to terminate
Employee’s employment upon 30 days’ prior written notice to Employee at any time
during the continuation of such inability, in which event the Company shall pay
to Employee the amounts specified in Section 4.4 below.

4.3        Termination for Cause.  Employee’s employment with the Company shall
terminate immediately upon notice that the Company is terminating Employee for
“cause” (as defined in this Agreement), in which event the Company shall not be
obligated to make any further payments to Employee other than amounts (including
salary, bonuses, expense reimbursement, etc.) accrued under this Agree­ment as
of the date of such termination and all amounts due pursuant to Section 4.5
hereof.  As used herein, “cause” shall mean the following:

3


--------------------------------------------------------------------------------




(i)            Commission of any act of fraud or misappropriation;

(ii)           Violation of any lawful express direction of the Company or any
violation of any rule, regulation, policy or plan established by the Company
from time to time regarding the conduct of its employees and/or its Business, if
such violation is not remedied (if capable of remedy) by the Employee within
thirty (30) days of receiving notice of such violation from the Company;

(iii)          Material violation of any obligation of this Agreement that is
demonstrably willful and deliberate on the Employee’s part and is not remedied
(if capable of remedy) by the Employee within 15 days after receiving notice of
such violation from the Company;

(iv)          Disclosure or use of Confidential Information, as defined in
Section 5.1, other than as required in the performance of the Employee’s duties
under this Agreement;

(v)           Indictment (or state law equivalent) or conviction of a crime
constituting a felony or any other crime involving moral turpitude; and

(vi)          The Employee’s use of alcohol or any unlawful controlled substance
to an extent that it interferes materially with the performance of the
Employee’s duties under this Agreement.

4.4        Termination without Cause.  The Board in its sole discretion may
terminate Employee’s employment with the Company upon 30 days’ prior written
notice to Employee at any time.

4.5        Termination for Good Reason.  The Employee may terminate his
employment with the Company in the event (i) Employee’s assignment (without
Employee’s consent) to a position, title, responsibilities, or duties of a
materially lesser status or degree of responsibility than the position,
responsibilities, or duties of Chief Financial Officer of the Company or removal
from his position as an executive officer of the Company, (ii) the reduction of
Employee’s base salary or bonus opportunity, except pursuant to a reduction
which also applies to the Company’s other senior executives or (iii) the
requirement that Employee report to any officer of the Company other than its
Chief Executive Officer; provided, however, that Employee must have given
written notice to the Company that Employee believes he/she has the right to
terminate employment for good reason, specifying in reasonable detail the events
comprising the good reason, and the Company fails to eliminate the good reason
within fifteen (15) days after receipt of the notice.

4.6        Severance Pay.  (A) In the event that Employee is terminated without
Cause, for Good Reason, or by reason of disability, and provided the Employee
signs a full

4


--------------------------------------------------------------------------------




release agreement in favor of the Company, Employee shall be entitled to receive
for a period of one year following such termination, severance pay in an amount
equal to Employee’s Base Salary plus all earned and unpaid commissions and
bonuses.  In addition, the Company shall continue to provide Employee’s medical
and dental coverage then in effect for Employee until the earlier of (i) one
year following his termination date or (ii) upon receipt by Employee of
comparable benefits from an employer or other source.

SECTION 5.         RESTRICTIVE COVENANTS

5.1        Confidentiality.

(a)           Employee shall not, either during or after his employment with the
Company, directly or indirectly use, publish or otherwise disclose or divulge to
any third party any trade secrets, confidential or proprietary information of
the Company other than as required by law or in the ordinary course of the
Company business (including, without limitation, any such information concerning
customers, vendors, services, products, processes, pricing policies, business
plans or records, any technical or financial information or data, or any
information relating to the history or prospects of the Company or any of its
stockholders).  “Confidential” information includes, without limitation, all
proprietary information, technical data, trade secrets or know-how of the
Company, including, but not limited to research, product plans, customer lists
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information or other business information
disclosed to Employee by the Company either directly or indirectly in writing,
orally or by drawings or Employee’s observation of parts or equipment,
unpublished information and all information and data which is not generally
known by the industry.

(b)           Employee shall not, either during or after his employment with the
Company, directly or indirectly copy, reproduce or remove from the Company’s
premises, except in the ordinary course of Company business, trade secrets,
confidential or proprietary information of the Company (in any medium) or any
Company documents, files or records (including without limitation any invoices,
customer correspondence, business cards, orders, computer records or software,
or mailing, telephone or customer lists).  All such documents, files and
records, and all other memoranda, notes, files, records, lists and other
documents made, compiled or otherwise acquired by Employee in the course of his
employment with the Company are and shall remain the sole property of the
Company and all originals and copies thereof shall be delivered to the Company
upon termination of employment for whatever reason.

5.2        Inventions and Improvements.  Any and all writings, inventions,
improvements, processes, procedures, ideas and/or techniques which the Employee
may have made, conceived, discovered or developed, or which Employee may make,
conceive, discover or develop, either solely or jointly with any other person or
persons, at any time during the term of his employment with the Company, whether
or not during working hours and whether or not at the request or upon the
suggestion of the Company, which (i) related or relate to or are useful in
connection with any Business previously, now or hereafter carried on or
contemplated by the Company, including developments or expansions of its present
fields of operations, (ii) resulted

5


--------------------------------------------------------------------------------




or result from any work performed by the Employee for the Company or any of its
clients; or (iii) resulted or result from the use of the premises or personal
property (whether tangible or intangible) owned, leased, or contracted for by
the Company (collectively, the “Work Product”), the Employee hereby agrees that
any Work Product shall be the property of the Company and, if subject to
copyright, shall be considered a “work made for hire” within the meaning of the
Copyright Act of 1976, as amended (the “Act”).  If and to the extent that any
such Work Product is found as a matter of law not to be a “work made for hire”
within the meaning of the Act, the Employee hereby expressly assigns to the
Company all of his right, title, and interest in and to the Work Product, and
all copies thereof, and the copyright, patent, trademark, trade secret, and all
other proprietary rights in the Work Product, without further consideration,
free from any claim, lien for balance due, or rights of retention thereto on the
part of the Employee.   The Employee agrees that he shall make full disclosure
to the Company of all such writings, inventions, improvements, processes,
procedures and techniques, and shall do everything necessary or desirable to
vest the absolute title thereto in the Company.  The Employee shall write and
prepare all specifications and procedures regarding such inventions,
improvements, processes, procedures and techniques and otherwise aid and assist
the Company so that the Company can prepare and present applications for
copyright or Letters Patent therefore and can secure such copyright or Letters
Patent wherever possible, as well as reissues, renewals, and extensions thereof,
and can obtain the record title to such copyright or patents so that Alliance
shall be the sole and absolute owner thereof in all countries in which it may
desire to have copyright or patent protection. The Employee shall not be
entitled to any additional or special compensation or reimbursement regarding
any and all such writings, inventions, improvements, processes, procedures and
techniques.  In the event that the Company is unable, after reasonable effort,
to secure my signature on any letters patent, copyright, or other analogous
protection relating to Work Product, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints Alliance and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright and other analogous protection with the same legal force and
effect as if personally executed by the Employee .

5.3        Noncompetition and Nonsolicitation.  During the Term of Employee’s
employment and for one year after any termination of employment for any reason,
the Employee shall not, for his own benefit or the benefit of any other person
or entity, directly or indirectly, in any capacity (as an employee, officer,
director, shareholder, partner, agent, principal, independent contractor, owner
or otherwise) (i) engage in or be financially interested in any business
operation in the United States which engages in whole or in part (A) in the
Business or (B) in the manufacture, assembly, design, distribution or marketing
of any product or equipment substan­tially similar to or in compe­ti­tion with
any product or equip­ment which at any time during the Term of such employment
or the immediately preceding twelve month period has been manufactured, sold or
distributed by the Company or any product or equipment which the Company was
developing during such period for future manufacture, sale or distribution or
the provision of any service substantially similar to or in competition with any
service offered by the Company at any time during the twelve month period or
which the Company was developing during such period;  (ii) solicit, or attempt
to solicit any customer of the Company; (iii) solicit, or contact with a view to
the engagement or employment by, any person or entity of any person

6


--------------------------------------------------------------------------------




who is an employee of the Company; (iv) seek to contract with or engage (in such
a way as to adversely affect or interfere with the business of the Company) any
person or entity who has been contracted with or engaged to manufacture,
assemble, supply or deliver products, goods, materials or services to the
Company; or (v) engage in or participate in any effort or act to induce any of
the customers, associates, con­sultants or employees of the Company or any of
its affiliates to take any action which might be disadvantageous to the Company
or any of its affiliates; except that nothing in this Agreement shall prohibit
Employee and his affiliates from owning, as passive investors, in the aggregate
not more than 5% of the outstanding publicly traded stock of any corporation so
engaged.  The duration of the Employee’s covenants set forth in this Section
shall be extended by a period of time equal to the number of days, if any,
during which Employee is in violation of the provisions contained in this
Agreement.

5.4        Injunctive and Other Relief.

(a)   Employee acknowledges that the covenants contained in this Agreement are
fair and reasonable in light of the consideration paid under this Agreement, and
that damages alone shall not be an adequate remedy for any breach by Employee of
his covenants contained herein and accordingly expressly agrees that, in
addition to any other remedies which the Company may have, the Company shall be
entitled to injunctive relief in any court of competent jurisdiction for any
breach or threat­ened breach of any such covenants by Employee.  Nothing
contained in this Agreement shall prevent or delay the Company from seeking, in
any court of competent jurisdiction, specific perform­ance or other equitable
remedies in the event of any breach or intended breach by Employee of any of his
obligations under this Agreement.

(b)   Notwithstanding the equitable relief avail­able to the Company, the
Employee, in the event of a breach of his covenants contained in Section 5,
understands that the uncertainties and delays inherent in the legal process
would result in a continuing breach for some period of time, and therefore,
continuing injury to the Company until and unless the Company can obtain such
equitable relief.  Therefore, in addition to such equitable relief, the Company
shall be entitled to monetary damages for any such period of breach until the
termination of such breach, in an amount deemed reasonable to cover all actual
and consequential losses, plus all monies received by Employee as a result of
said breach.  If Employee should use or reveal to any other person or entity any
confidential information, this will be considered a continuing violation on a
daily basis for so long a period of time as such confidential information is
made use of by Employee or any such other person or entity.

(c)   Employee agrees that the foregoing territorial and time limitations are
reasonable and properly required for the adequate protection of the business of
the Company and that in the event that any such territorial or time limitation
is deemed to be unreasonable by a court of competent jurisdiction, then Employee
agrees and submits to the reduction of either said territorial or time
limitation to such an area or period as said court shall deem reasonable.

7


--------------------------------------------------------------------------------




SECTION 6.         MISCELLANEOUS

6.1        Arbitration.

(a)   All disputes arising out of or relating to this Agreement which cannot be
settled by the parties shall promptly be submitted to and determined by a single
arbitrator in Montgomery County, Pennsylvania, pursuant to the rules and
regulations then obtaining of the American Arbitration Association; but nothing
in this Agreement shall preclude the Company from seeking, in any court of
competent jurisdiction, damages, specific performance or other equitable
remedies in the case of any breach or threatened breach by Employee of Section
5.  The decision of the arbitrator shall be final and binding upon the parties,
and judgment upon such decision may be entered in any court of competent
jurisdiction.

(b)   Discovery shall be allowed pursuant to the intendment of the United States
Federal Rules of Civil Procedure and as the arbitrators determine appropriate
under the circumstances.

(c)   The arbitrator shall be required to apply the contractual provisions in
deciding any matter submitted to it and shall not have any authority, by reason
of this Agreement or otherwise, to render a decision that is contrary to the
mutual intent of the parties as set forth in this Agreement.

6.2        Prior Employment.  Employee represents and warrants that he is not a
party to any other employment, noncompetition or other agreement or restriction
which could interfere with his employment with the Company or his or the
Company’s rights and obligations; and that his acceptance of employment with the
Company and the performance of his duties will not breach the provisions of any
contract, agreement, or under­standing to which he is party or any duty owed by
him to any other person.

6.3        Severability.  The invalidity or unenforceability of any particular
provision or part of any provision of this Agreement shall not affect the other
provisions or parts of this Agreement.  If any provision of this Agreement is
determined to be invalid or unenforce­able by a court of competent jurisdiction
by rea­son of the duration or geographical scope of the covenants contained in
this Agreement, such duration or geographical scope, or both, shall be
considered to be reduced to a duration or geographical scope to the extent
necessary to cure such invalid­ity.

6.4        Assignment.  This Agreement shall not be assign­able by Employee, and
shall be assignable by the Company only to any person or entity which may become
a successor in interest (by purchase of assets or stock, or by merger, or
otherwise) to the Company in the business or a portion of the business presently
operated by it.  Subject to the foregoing, this Agreement and the rights and
obligations set forth in this Agreement shall inure to the bene­fit of, and be
binding upon, the parties and each of their respective permitted successors,
assigns, heirs, executors and administrators.

8


--------------------------------------------------------------------------------




6.5        Notices.  All notices shall be in writing and shall be sufficiently
given if hand-delivered, sent by docu­mented overnight delivery service or
registered or certi­fied mail, postage prepaid, return receipt requested or by
tele­gram, fax or telecopy (confirmed by U.S. mail), receipt acknowl­edged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party to the other.  Any such
notice shall be deemed to have been given as of the date received, in the case
of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases.  Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given as provided in this Agreement; but nothing in this Agreement
shall be deemed to affect the right of any party to serve process in any other
manner permitted by law.

(a)                               If to the Company:

101 E. County Line

Suite 210

Hatboro, PA 19040

Tel:  (215) 604-0691

Fax:  (215) 604-0695

Attention: General Counsel

(b)                              If to Employee:

John A. Roberts

5500 Wissahickon Avenue

M-PH06C

Philadelphia, PA 19144

Tel: 215-713-0883

6.6        Entire Agreement and Modification.  This Agreement constitutes the
entire agreement between the parties with respect to the matters contemplated in
this Agreement and supersedes all prior agreements and understandings with
respect to those matters.  Any amendment, modification, or waiver of this
Agreement shall not be effective unless in writing.  Neither the failure nor any
delay on the part of any party to exercise any right, remedy, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of any right, remedy, power, or privilege
with respect to any other occurrence.

6.7        Governing Law.  This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the internal laws of the Commonwealth
of Pennsylvania (and United States federal law, to the extent applicable),
without giving effect to otherwise applicable principles of conflicts of law.

9


--------------------------------------------------------------------------------




6.8        Headings; Counterparts.  The headings of paragraphs in this Agreement
are for convenience only and shall not affect its interpretation.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

6.9        Further Assurances.  Each of the parties shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

6.10     Waiver.  Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

6.11      Survival.  The terms and conditions contained in Section 5 shall
survive the termination or expiration of this Agreement.

6.12      Indemnification.  Employee shall be covered by the Company’s directors
and officers liability insurance policies and indemnification policies on the
same terms and conditions as apply to the Company’s other senior executives.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INFOLOGIX INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

David Gulian

 

 

 

 

 

David Gulian

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

John A. Roberts

 

 

 

 

 

John A. Roberts

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT A

INCENTIVE COMPENSATION

Based upon the achievement of certain goals and performance targets set by the
Board of Directors, the Employee shall be entitled to the following incentive
compensation:

Fiscal Year Ending December 31, 2006

·                  A pro rata portion (based upon the number of days worked in
such fiscal year) of the following: 30% of the Executive’s Base Compensation.

Fiscal Year Ending December 21, 2007

·                  30% of the Executive’s Base Compensation.

Fiscal Year Ending December 31, 2008

·                  35% of the Executive’s Base Compensation.


--------------------------------------------------------------------------------